
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


PLEDGE AGREEMENT


        PLEDGE AGREEMENT (this "Agreement"), dated as of March 27, 2002, by
GENZYME TRANSGENICS CORPORATION, a Massachusetts corporation ("Company"), a
Massachusetts corporation, to SILICON VALLEY BANK, a California-chartered bank,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, 2221 Washington Street, Suite 200, Newton, Massachusetts 02462,
doing business under the name "Silicon Valley East" (the "Secured Party").


W I T N E S S E T H:


        WHEREAS, Secured Party proposes to make certain loans to Company
pursuant to a Loan and Security Agreement of even date herewith (the "Loan
Agreement"). Any capitalized terms used without definition herein shall have the
meanings assigned to them in the Loan Agreement.

        WHEREAS, to induce the Secured Party to enter into the Loan Agreement
and make the Loans thereunder, the Company has agreed to enter into this Pledge
Agreement and pledge all of the capital stock of the subsidiary listed on
Schedule 1 (the "Subsidiary"), to the Secured Party;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Secured Party hereby agree as follows:

        SECTION 1.    Pledge.    The Company hereby grants, assigns and pledges
to the Secured Party a valid lien on and security interest in, all of the
Company's right, title and interest in and to the following, whether now owned
or at any time hereafter acquired (collectively, the "Collateral"):

                (a)  All of the issued and outstanding capital stock of the
Company in the domestic Subsidiary as set forth on Schedule 1 (the "Pledged
Shares") and the certificates representing the Pledged Shares, and all
dividends, distributions, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares, and all
additional capital stock in Subsidiary from time to time acquired in any manner
by the Company, and the certificates representing such additional capital stock,
and all dividends, distributions, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such capital stock; and

                (b)  all proceeds of any of the foregoing (including, without
limitation, proceeds constituting any property of the types described above).

        SECTION 2.    All Obligations Secured.    This Agreement secures the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of all of the Obligations.

        SECTION 3.    Representations and Warranties.    Company represents and
warrants as follows:

                (a)  Company has the requisite corporate power and authority to
execute, deliver and perform this Agreement and all corporate action necessary
for the execution, delivery and performance of this Agreement has been taken.

                (b)  The execution, delivery and performance of this Agreement
by Company does not, and will not, contravene (i) the Certificate of
Incorporation and By-Laws of Company, (ii) any legal requirement or (iii) any
material franchise, license, permit, indenture, contract, lease, agreement,
instrument or other commitment to which it is a party or by which it or any of
its properties are bound,

1

--------------------------------------------------------------------------------


and will not, except as contemplated herein, result in the imposition of any
liens or security interests upon any of its properties.

                (c)  This Agreement is the legal, valid and binding obligation
of Company, enforceable in accordance with its terms.

                (d)  Company is the legal and beneficial owner of record of the
Pledged Shares set forth opposite Company's name in Schedule 1, free and clear
of any lien other than liens created pursuant to this Agreement. On the date
hereof, no effective financing statement or other instrument similar in effect
covering all or any part of the Collateral will be on file in any recording
office.

                (e)  The pledge of the Collateral and granting of the liens
hereunder, together with the delivery of the stock certificates pledged
hereunder and appropriate filings of Uniform Commercial Code financing
statements, create a valid and perfected first priority lien on the Collateral,
securing the payment and performance of the Obligations, and all filings and
other actions necessary or desirable to perfect and protect such lien have been
duly made or taken.

                (f)    No authorization, approval, or other action by, and no
notice to or filing with, any Person or governmental authority is required for
(i) the pledge by such Company of the Collateral pursuant to this Agreement, the
grant by such Company of the liens granted hereby or the execution, delivery or
performance of this Agreement by such Company, (ii) the perfection of the liens
granted pursuant to this Agreement, except for the delivery to the Secured Party
of the stock certificates representing the Pledged Shares in Subsidiary and
appropriate filings of Uniform Commercial Code financing statements, or
(iii) the exercise by the Secured Party of the rights or remedies provided for
in this Agreement.

                (g)  The Pledged Shares represented by the certificates
identified in Schedule 1 are, and all other Pledged Shares in which Company
shall hereafter obtain an interest will be duly authorized, fully paid and
nonassessable and none of such Pledged Shares is or will be subject to any
contractual restriction upon the transfer of such Pledged Shares.

                (h)  The Pledged Shares represented by the certificates
identified in Schedule 1 constitute all of the issued and outstanding shares of
capital stock or other equity securities of any class in the Subsidiary, and
Schedule 1 correctly identifies, as at the date hereof, the respective class of
the shares comprising such Pledged Shares and the respective number of shares
represented by each such certificate.

        SECTION 4.    Further Assurances; Covenants; Replacement Collateral.    

                (a)  Company covenants and agrees that at any time and from time
to time, at the expense of Company, Company will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Secured Party may reasonably request, to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, Company will execute and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Secured Party may
reasonably request, to perfect and preserve the liens granted or purported to be
granted hereby, and cause third parties to acknowledge and to register the
pledge of securities hereunder on their books and to deliver statements of
account upon the Secured Party's request therefor.

                (b)  Company covenants and agrees that, without the prior
written consent of the Secured Party, Company will not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, (ii) create or suffer to exist any lien upon
or with respect to any of the Collateral, except for the liens under this
Agreement, (iii) vote to enable, or

2

--------------------------------------------------------------------------------


take any other action to permit, Subsidiary to issue any capital stock or other
equity securities of any nature or to issue any other securities convertible
into, exchangeable for or granting the right to purchase any capital stock or
other equity securities of any nature of Subsidiary or to convey, exchange,
lease, assign, transfer, sell or otherwise dispose of any material assets of the
Subsidiary (except that Genzyme Transgenics Securities Corporation may make
dividends to the Company), (iv) enter into any agreement or undertaking
restricting the right or ability of the Secured Party to sell, assign or
transfer any of the Collateral or (v) permit Subsidiary to issue any shares of
capital stock or other equity securities of any nature or to issue any
securities convertible into or granting the right to purchase or otherwise
acquire any shares of capital stock or equity securities of Subsidiary or to
convey, exchange, lease, assign, transfer, sell or otherwise dispose of any
material assets of the Subsidiary.

                (c)  If Company creates any new subsidiary or acquires any
additional capital stock in any Subsidiary, Company shall hold the same in trust
for the Secured Party and promptly deliver to the Secured Party the stock
certificates evidencing such capital stock, together with undated stock powers
related thereto duly executed in blank by Company.

        SECTION 5.    Rights of the Company; Voting; etc.    

                (a)  So long as no Event of Default shall have occurred and be
continuing, Company shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement and the other Loan
Documents and in a manner which does not impair any of the Collateral and to
receive and retain any and all cash dividends and distributions paid in respect
of the Pledged Shares.

                (b)  Upon the occurrence and during the continuance of an Event
of Default:

                        (i)    All rights of any Company to receive the cash
dividends and distributions that such Company would otherwise be authorized to
receive and retain pursuant to Section 5(a) hereof shall cease, and all such
rights shall thereupon become vested in the Secured Party who shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and payments.

                        (ii)  Any and all other dividends and distributions
payable to any Company in respect of the Collateral shall be received by such
Company in trust for the benefit of the Secured Party, shall be segregated from
other funds of such Company and shall be forthwith paid over to the Secured
Party as Collateral in the same form as so received (with any necessary
endorsement).

        SECTION 6.    Principal Place of Business; Records.    Company shall
keep its principal place of business and the place where it keeps its records
concerning the Collateral at the address of the Company specified in the Loan
Agreement. The Company will hold and preserve such records and, upon reasonable
notice from the Secured Party, will permit representatives of the Secured Party
at any time during normal business hours to inspect and make abstracts from such
records.

        SECTION 7.    Transfer or Liens.    Company agrees that it will not
sell, transfer or convey any interest in, grant any option with respect to, or
suffer or permit any lien to be created upon or with respect to, any of the
Pledged Shares during the term of this Agreement, except to or in favor of the
Secured Party.

        SECTION 8.    Secured Party Appointed Attorney-in-Fact; Irrevocable
Authorization and Instruction to the Subsidiary.    Company hereby appoints the
Secured Party as Company's attorney-in-fact, with full authority in the place
and stead of the Company and in the name of the Company or otherwise, from time
to time in the Secured Party's discretion, to, upon the occurrence and during
the continuance of an Event of Default, take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, to exercise the
voting and other consensual rights which Company would otherwise be entitled to
exercise pursuant to Section 5(a) (and all right of Company to exercise such
rights shall cease) and to receive,

3

--------------------------------------------------------------------------------


endorse and collect all instruments made payable to the Company representing any
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same. Company hereby authorizes and instructs Subsidiary to
comply with any instruction received by it from the Secured Party in writing
that (i) states that an Event of Default has occurred and is continuing and
(ii) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from Company, and Company agrees that Subsidiary
shall be fully protected in so complying. Company hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and is irrevocable.

        SECTION 9.    Reasonable Care; Return of Collateral.    

                (a)  Prior to the exercise of its remedies hereunder, the
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which the Secured Party accords
its own similar property, it being understood that the Secured Party shall not
have the responsibility under this Agreement for taking any necessary steps to
preserve rights against any parties with respect to any Collateral except as set
forth in subsection (b) below.

                (b)  Upon the indefeasible payment in full in cash of all the
Obligations and the termination of the Loan Agreement, Company shall be entitled
to the return of all of the Collateral pledged by Company hereunder.

        SECTION 10.    Secured Party May Perform.    If Company fails to perform
any agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of the Secured Party incurred
in connection therewith shall be payable by such Company.

        SECTION 11.    Remedies upon Default.    If any Event of Default shall
have occurred and be continuing, the Secured Party may exercise in respect of
the Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the Uniform Commercial Code (the "Code") and the Secured Party may also, without
notice except as specified below, transfer the Collateral into its name or that
of its nominee, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker's board or at any of the
Secured Party's offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Secured Party may deem commercially
reasonable. Company agrees that, to the extent notice of sale shall be required
by law, at least ten (10) days' notice to Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

        SECTION 12.    Indemnity and Expenses.    

                (a)  Company agrees to and hereby indemnifies the Secured Party,
from and against any and all claims, damages, losses, liabilities and expenses
arising out of, or in connection with, or resulting from, this Agreement
(including, without limitation, enforcement of this Agreement) other than such
as arise from the Secured Party's gross negligence or willful misconduct.

                (b)  Company will, upon demand, pay to the Secured Party the
amount of any and all expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder, (iv) the failure of Company to perform or observe any
of the provisions hereof, or (v) any action taken by the Secured Party pursuant
to this Agreement.

4

--------------------------------------------------------------------------------


        SECTION 13.    Security Interest Absolute.    All rights of the Secured
Party and security interests hereunder, and all obligations of Company
hereunder, shall be absolute and unconditional irrespective of:

                (a)  any lack of validity or enforceability of the Loan
Agreement, or any other Loan Document;

                (b)  any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the Loan Documents;

                (c)  any taking and holding of collateral or any guaranty for
all or any of the Obligations, or any amendment, alteration, exchange,
substitution, transfer, enforcement, waiver, subordination, termination or
release of any collateral or such guaranty, or any non-perfection of any
collateral, or any consent to departure from any such guaranty;

                (d)  any manner of application of collateral, or proceeds
thereof, to all or any of the Obligations, or the manner of sale of any
collateral;

                (e)  any consent by Secured Party to the restructure of the
Obligations, or any other restructure or refinancing of the Obligations or any
portion thereof;

                (f)    any modification, compromise, settlement or release by
the Secured Party, by operation of law or otherwise, collection or other
liquidation of the Obligations or the liability of any guarantor, or of any
collateral, in whole or in part, and any refusal of payment by the Secured
Party, in whole or in part, from any obligor or guarantor in connection with any
of the Obligations, whether or not with notice to, or further assent by, or any
reservation of rights against, any Company; or

                (g)  any other circumstance (including, without limitation, any
statute of limitations) which might otherwise constitute a defense available to,
or a discharge of, any third party pledgor or guarantor.

        SECTION 14.    Amendments; Waivers; Partial Exercise.    No amendment or
waiver of any provision of this Agreement or consent to any departure by the
Company here from shall be effective unless in writing and signed by Company and
the Secured Party and any such amendment, waiver or consent shall be effective
only to the extent set forth therein. No failure to exercise or any delay in
exercising on the part of the Secured Party any right, power or privilege under
this Agreement shall operate as a waiver thereof. No single or partial exercise
of any right, power or privilege under this Agreement shall preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

        SECTION 15.    Addresses for Notices.    All notices and correspondence
hereunder shall be provided in the manner, to the Persons and to the addresses
set forth in the Loan Agreement.

        SECTION 16.    Continuing Security Interest; Assignments of Secured
Debt.    This Agreement shall create a continuing security interest in and lien
on the Collateral and shall (i) remain in full force and effect until released
in accordance with the terms hereof, (ii) be binding upon Company, its
successors and assigns, and (iii) inure, together with the rights and remedies
of the Secured Party hereunder, to the benefit of its respective successors and
assigns. Without limiting the generality of the foregoing clause (iii), the
Secured Party, in accordance with the terms of the Loan Agreement, may assign or
otherwise transfer all or any portion of their rights and obligations under this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect hereof granted herein.

        SECTION 17.    Governing Law; Defined Terms.    This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to principles of conflicts of law. Unless
otherwise defined herein or in the Loan Agreement, terms used in

5

--------------------------------------------------------------------------------


Articles 8 and 9 of the Code are used herein as therein defined. This Agreement
shall be deemed for all purposes to be a Loan Document under the Loan Agreement.

        SECTION 18.    Marshalling.    Company hereby waives any right to
require the Secured Party to marshal any security or Collateral or otherwise
compel the Secured Party seek recourse against or satisfaction of the
Obligations from one source before seeking recourse or satisfaction from another
source.

        SECTION 19.    Execution in Counterparts; Telecopied Signatures.    This
Agreement may be executed in counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument. This Agreement, and any notices to be given pursuant to this
Agreement, may be executed and delivered by telecopier or other facsimile
transmission all with the same force and effect as if the same was a fully
executed and delivered original counterpart.

        SECTION 20.    SUBMISSION TO JURISDICTION.    COMPANY AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON COMPANY BY MAIL AT
THE ADDRESS SET FORTH ABOVE. COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

        SECTION 21.    JURY TRIAL.    COMPANY AND SECURED PARTY (BY ACCEPTANCE
OF THIS AGREEMENT) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF SECURED PARTY RELATING TO THE ADMINISTRATION OF THE
LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, COMPANY HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR SECURED PARTY TO
ACCEPT THIS AGREEMENT AND MAKE THE LOANS.

        SECTION 22.    Lost Items.    Upon receipt of an affidavit of an officer
of Secured Party as to the loss, theft, destruction or mutilation of this
Agreement or any certificates delivered in connection therewith which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of such Agreement or certificate, the Company will
issue, or cause to be issued, in lieu thereof, a replacement.

6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its proper and duly authorized officer as of the day and year first above
written.

    GENZYME TRANSGENICS CORPORATION
 
 
By:
 
/s/  JOHN B. GREEN      

--------------------------------------------------------------------------------

Name: John B. Green
Title: Senior Vice President

Accepted:

SILICON VALLEY BANK
By:
 
/s/  MICHAEL J. HAREWICK      

--------------------------------------------------------------------------------

Name: Michael J. Harewick
Title: Senior Vice President

7

--------------------------------------------------------------------------------


Schedule 1

Pledge Agreement between Genzyme Transgenics Corporation
and Silicon Valley Bank, as Secured Party


Pledged Shares

Issuer: Genzyme Transgenics Securities Corporation, a Massachusetts security
corporation

Class of Shares: Common

Number of Pledged Shares: 100

Date of Issuance: December 3, 1993

Date of Pledge: March    , 2002

8

--------------------------------------------------------------------------------



QuickLinks


PLEDGE AGREEMENT
W I T N E S S E T H
Schedule 1
